This confidentiality agreement does not bind the Court or any of
its personnel. The Court will retain jurisdiction over the terms
and conditions of this agreement only for the pendency of this
litigation. Any party wishing to make redacted or sealed
submissions shall comply with Rule 6(A) of this Court's Individual
Rules of Civil Procedure.



Dated:   June 18, 2021             SO ORDERED.
         New York, New York



                                   HON. KATHERINE POLK FAILLA
                                   UNITED STATES DISTRICT JUDGE
